[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             OCTOBER 5, 2009
                               No. 09-11703                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D. C. Docket No. 97-00364-CR-1-MHS-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                       versus

PETER UNAKALU,
a.k.a. Eromsele Hakeem,
a.k.a. Omokehinde Lawrence,
a.k.a. Patrick Eromesele,
a.k.a. Gabirel Ujochokw Ezenia,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                  (October 5, 2009)

Before TJOFLAT, MARCUS and ANDERSON, Circuit Judges.
PER CURIAM:

      Peter Unakalu appeals his sentence of 24 months’ imprisonment imposed

following the district court’s revocation of his supervised release, pursuant to 18

U.S.C. § 3583(e). After imposing sentence, the court failed to elicit the parties’

objections, if any, as required by United States v. Jones, 899 F.2d 1097, 1102 (11 th

Cir. 1990), overruled in part on other grounds, United States v. Morrill, 984 F.2d
1136 (11th Cir. 1993). We therefore vacate Unakalu’s sentence and remand the

case with the instruction that the district court, in sentencing the defendant, elicit

the parties’ objections in accordance with Jones.

      VACATED and REMANDED, with instruction.




                                            2